Title: From Thomas Jefferson to Josiah Smith, 14 August 1802
From: Jefferson, Thomas
To: Smith, Josiah


          
            Dear Sir
            Monticello Aug. 14. 1802.
          
          Your favor of July 19. finds me here, where I mean to pass the two bilious months of Aug. & Sep. withdrawn from the tidewaters. we have extended the appointments of Commissioners of bankruptcy, only to the great Commercial towns; and therefore in most of the states there are only one set. in Massachusets we have appointed at Boston, Marblehead, Newbury port & Portland, these towns, tho’ of the 2d order being considerable. in other places, distant from principal towns, it will be necessary, should a bankruptcy happen, to make application to the Executive for a special appointment, which will hardly any where take more than three weeks to write for & obtain. were we to appoint all over the face of every state, the number would be infinite and the appointments useless 99. times in an hundred.
          We hear nothing certain yet from France on the subject of Louisiana. delay however is favorable to us, as it gives us time to be heard. I am not without some hope she may see that the possession of that country would not advance her interests. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        